Slip Op. 06-189

             UNITED STATES COURT OF INTERNATIONAL TRADE

  BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
  ______________________________
                                 :
  ELKEM METALS CO. and           :
  GLOBE METALLURGICAL, INC.,     :
                                 :
                 Plaintiffs,     :
                                 :              Court No. 02-00232
                 v.              :
                                 :
  UNITED STATES,                 :
                                 :
               Defendant,        :
                                 :
               and               :
                                 :
RIMA INDUSTRIAL S/A,             :
                                 :
               Deft.-Int.        :
________________________________:


[Matter remanded to the United States Department of Commerce.]

     DLA Piper US LLP (William D. Kramer, Martin Schaefermeier)for
Plaintiffs Elem Metals Co., and Globe Metallurgical, Inc.

     Peter D. Keisler, Assistant Attorney General, Civil
Division, United States Department of Justice; David M. Cohen,
Director, Commercial Litigation Branch, Civil Division, United
States Department of Justice (Reginald T. Blades, Jr.); Robert
LaFrankie, Office of Chief Counsel for Import Administration,
United States Department of Commerce, of counsel, for defendant.

     Greenberg Traurig, LLP (Philippe M. Bruno, Rosa S. Jeong) for
Defendant-Intervenor, Rima Industrial S/A.


                                 ORDER

     This matter is before the Court pursuant to the remand ordered by

the Court of Appeals for the Federal Circuit (“CAFC”) in Elkem Metals

Co. v. United States, 468 F.3d 795 (Fed. Cir. 2006), and the CAFC

mandate of December 18, 2006.   Therein, the CAFC reversed and remanded
  Court No. 02-00232                                             Page 2

the judgment of this Court in Elkem Metals Co. v. United States, 28 CIT

__, 350 F. Supp. 2d 1270 (2004).1    See id. at 797.


     The CAFC held that the United States Department of Commerce’s

(“Commerce”) policy with respect to value-added-tax (“VAT”) is a

reasonable interpretation of 19 U.S.C. § 1677b(e). See Elkem, 468 F.3d

at 802.    The Court explained that, under § 1677b(e), if Brazilian VAT

is refunded or remitted upon export, Commerce is required to exclude it

from constructed value.    Id. at 802–03.   It reasoned, however, that the

inverse does not apply, and that § 1677b(e) contains no requirement

that Commerce include in constructed value, taxes that are not refunded

or remitted upon export.    Id.


     Commerce’s policy interpreting § 1677b(e), calls for a case-by-

case inquiry as to whether an exporter/producer is able to fully offset

its VAT liability by using its VAT credits.       See Silicon Metals from

Brazil, 63 Fed. Reg. 42,001, 42,004 (Dep’t Commerce Aug. 6, 1998).

Pursuant to this policy, for purposes of calculating constructed value

under § 1677b(e), VAT is included as a “cost” only to the extent that

the exporter/producer does not fully use the VAT credits generated by



       1
            Elkem Metals Company and Globe Metallurgical, Inc.
  appealed the decision of this Court sustaining a determination by
  the United States Department of Commerce, in which it, pursuant
  to remand by this Court, recalculated the constructed value of
  silicon metal produced in Brazil by Rima Industrial S/A (“Rima”).
  The CAFC, however, dismissed this appeal as moot. See Elkem, 468
  F.3d. at 797. This order addresses the only live issue, the
  reversal and remand of the cross-appeal filed by Rima and the
  United States.
    Court No. 02-00232                                                        Page 3

export sales.        See Elkem, 468 F.3d. at 801 (citing 63 Fed. Reg. at

42,004).


       Under the “deferential lens of Chevron,” the CAFC found that

Commerce’s determination that the VAT paid by Rima should be excluded

from constructed value is based on a permissible construction of

§   1677b(e).        The    Court   further   concluded   that   “it     is   entirely

appropriate for Commerce to make an individual determination as to

whether and to what extent VAT is, given the circumstances of a

particular country and company, a cost.”             Id. at 803.       Because, here,

Commerce determined that the Brazilian tax system can have the effect

of offsetting VAT via a VAT credit, and that during the period of

review, Rima, a producer, fully offset its VAT costs by using its VAT

credits, the CAFC determined that this Court may not upset these

determinations.       Id.


       Accordingly, in conformity with the decision of the CAFC, it is

hereby


        ORDERED that this matter is remanded to Commerce to allow it to

 recalculate Rima’s dumping margin in light of any adjustments made in

 the Final Results of Redetermination Pursuant to Court Remand, Elkem

 Metals Co. v. United States, (Dep’t Commerce Mar. 16, 2005), but

 using the methodology promulgated in Silicon Metals from Brazil, 63

 Fed.    Reg.   at    42,004,       and   applied   in   the   Final    Results    of

 Redetermination Pursuant to Court Remand, Elkem Metals Co. & Globe
 Court No. 02-00232                                           Page 4

Metallurgical Inc. v. United States,(Dep’t Commerce June 8, 2004),

the first Remand Results.     Commerce shall limit its adjustments to

the factual circumstances circumscribed by the CAFC in its opinion,

i.e., where Rima fully offset its VAT costs using its VAT credits;

and it is further


     ORDERED that Commerce’s remand results are due on March 21,

2007; comments are due on May 4, 2007; and replies to such comments

are due on May 19, 2007.



                                         /s/ Nicholas Tsoucalas
                                          NICHOLAS TSOUCALAS
                                          SENIOR JUDGE

 Dated:   December 22, 2006
          New York, NY